Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1st, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed November 1st, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. (US 2020/0294241; hereafter: Wu), Yu et al. (US 2009/0234626 A1; hereafter: Yu), Menon et al. (US 2016/0180042 A1; hereafter: Menon), and Saltz et al. (US 2020/0388029 A1; hereafter: Saltz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, and further in view of Yu.
Regarding Claim 1, Wu teaches: a data processing apparatus (Figure 7) comprising processing circuitry (Figure 7: element 702) configured to: apply a process to a medical data set to obtain multiply-valued and/or continuously-valued process outputs (Figure 1: element 108; ¶26: “The CT data are then input to the trained machine learning algorithm, as indicated at step 106, generating output as segmented CT data, as indicated at step 108, as probability maps, as indicated at step 110, or both.” Note: segmented CT data is construed as multiply-valued output i.e., discreet output, and probability map is construed as continuous-valued output);
However, Wu does not teach that the apparatus obtains patient-specific clinical information; input the patient-specific clinical information into a threshold function to determine at least one threshold value dependent on the patient-specific clinical information.
In a related art, Yu, teaches: that the apparatus obtains patient-specific clinical information (¶29: “The input 18 is an interface to receive data. The data may include clinical information, such as the age, gender, family history, test results, tumor volume, or other information determined to be relevant to the treatment of a tumor.”); input the patient-specific clinical information into a threshold function to determine at least one threshold value dependent on the patient-specific clinical information (¶39: “The threshold is fixed or predetermined. In other embodiments, the threshold adapts as a function of an input.”; ¶39: “The threshold for determining the existence of the tumor at a given time is based, at least in part, on the information for that patient at that time.”) for the purpose of generating individualized thresholds and results for patients.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu with the above teachings of Yu in order to generate thresholds based on patient-specific information. The motivation in doing so would lie in the ability to have personalized threshold and results for patients that are more accurate and cater to individual patients.
Wu, in view of Yu, teaches that the apparatus: apply the determined at least one threshold value to the process outputs to obtain thresholded process outputs (Wu: ¶29: “an output channel of such a machine learning algorithm can predict a classification for each portion of the input data as lesion versus non-lesion (e.g., a probability that a segmented voxel corresponds to infarct). In some embodiments, additional post-processing techniques (e.g., thresholding) can be applied on the predicted probabilities for lesion segmentation.”).
Regarding Claim 2, Wu, in view of Yu, teaches: the data apparatus according to claim 1, wherein the medical data set comprises medical imaging data (Wu: ¶23: “The method includes accessing CT data with a computer system, as indicated at step 102…In general, the CT data include both non-contrast CT data and CTA data.”), the process comprises a segmentation process (Wu: ¶29: “In some embodiments, the machine learning algorithm, which may be implemented as a neural network, can be trained for acute ischemic stroke lesion segmentation tasks”), and the thresholded process outputs are thresholded segmentation outputs (Wu: ¶29: “For example, an output channel of such a machine learning algorithm can predict a classification for each portion of the input data as lesion versus non-lesion (e.g., a probability that a segmented voxel corresponds to infarct).”).
Regarding Claim 3, Wu, in view of Yu, teaches: the data apparatus according to claim 2, wherein the segmentation process comprises applying a segmentation algorithm (Wu: ¶26: “The CT data are then input to the trained machine learning algorithm, as indicated at step 106, generating output as segmented CT data”) for determining the presence and/or location of at least one anatomical feature, pathology or other feature of interest (Wu: ¶29: “the machine learning algorithm, which may be implemented as a neural network, can be trained for acute ischemic stroke lesion segmentation tasks. For example, an output channel of such a machine learning algorithm can predict classification for each portion of the input data as lesion versus non-lesion”); the medical imaging data comprises a set of data points each corresponding to a respective location (Wu: ¶29: “For example, an output channel of such a machine learning algorithm can predict a classification for each portion of the input data as lesion versus non-lesion (e.g., a probability that a segmented voxel corresponds to infarct).”); and the multiply-valued and/or continuously-valued outputs comprise, or are used to determine, a probability for each location or group of locations whether the anatomical feature or other feature of interest is present at that location or group of locations (Wu: ¶26: “The CT data are then input to the trained machine learning algorithm, as indicated at step 106, generating output as segmented CT data, as indicated at step 108, as probability maps, as indicated at step 110, or both.”; Wu: ¶30: “As indicated at step 110, the automatically segmented image(s) or other quantitative maps or data (e.g. infarct probability maps, quantified lesion volume) can be stored and/or displayed to a user, indicating the location of one or more lesions identified by the trained machine learning algorithm.”).
Regarding Claim 4, Wu, in view of Yu, teaches: the data processing apparatus according to claim 3, wherein the threshold segmentation outputs comprise, for each location or group of locations an indication of whether or not said at least one anatomical feature, pathology or other feature of interest is present or absent according to said determined threshold value (Wu: ¶29: “an output channel of such a machine learning algorithm can predict a classification for each portion of the input data as lesion versus non-lesion (e.g., a probability that a segmented voxel corresponds to infarct). In some embodiments, additional post-processing techniques (e.g., thresholding) can be applied on the predicted probabilities for lesion segmentation.”).
Regarding Claim 5, Wu, in view of Yu, teaches: the data processing apparatus according to claim 3, wherein the pathology comprises stroke ischemia (Wu: ¶4: “The trained machine learning algorithm has been trained using labeled data and associated CT imaging data in order to segment acute ischemic stroke lesions.”).
Regarding Claim 7, Wu, in view of Yu, further teaches: the data processing apparatus according to claim 1, wherein the patient-specific clinical information comprises at least one of demographic information, age, gender, ethnicity, height, weight, blood pressure information, vital signs information, information about a medical condition of the patient, information about a diagnosis, information about a medical treatment, information about a lifestyle factor of the patient, information about alcohol use, information about smoking (Wu: ¶29: “The input 18 is an interface to receive data. The data may include clinical information, such as the age, gender, family history, test results, tumor volume, or other information determined to be relevant to the treatment of a tumor.”) for the purpose of using potential risks factors that are related to the target diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu, in view of Yu, with the additional teachings of Yu, in order to generate threshold based on one of the above factors. The motivation in doing so would lie in a more accurate and robust thresholds as it is based on factors relating to the target diagnosis.
Regarding Claim 8, Wu, in view of Yu, teaches: the data processing apparatus according to claim 1, wherein the process uses or comprises a convolutional neural network (Wu: ¶27: “As one example, the machine learning algorithms may be implemented as a neural network. The neural network may be a convolutional neural network, a residual neural network, or other suitable type of neural network.”)
Regarding Claim 9, Wu, in view of Yu, teaches: the data processing apparatus according to claim 1, wherein the determining of the threshold is performed using a process obtained by training a machine learning algorithm (Wu: ¶3: “Other approaches utilize an ASPECTS score threshold, e.g. >7 to determine extend of early ischemic injury. Qualitative assessments can vary by reader. There are efforts to create automatic ASPECTS score using machine learning by several companies”; it should be noted here that the idea of generating threshold values through machine learning is known and common in the art).
Regarding Claim 10, Wu, in view of Yu, teaches: the data processing apparatus according to claim 9, wherein the machine learning algorithm is trained to maximize an outcome variable-which is at least partially dependent on outputs of the process (Wu: ¶45: “Training a neural network (or other machine learning algorithm) may include initializing the neural network, such as by computing, estimating, or otherwise selecting initial network parameters (e.g., weights, biases, or both). Training data can then be input to the initialized neural network, generating output as segmented CT data and/or feature maps (e.g., lesion probability maps). The quality of the output data can then be evaluated, such as by passing the output data to the loss function to compute an error. The current neural network can then be updated based on the calculated error (e.g., using backpropagation methods based on the calculated error). For instance, the current neural network can be updated by updating the network parameters (e.g., weights, biases, or both) in order to minimize the loss according to the loss function. When the error has been minimized (e.g., by determining whether an error threshold or other stopping criterion has been satisfied), the current neural network and its associated network parameters represent the trained neural network.”).
Regarding Claim 11, Wu, in view of Yu, further teaches: the data processing apparatus according to claim 1, wherein the processing circuitry is further configured to obtain the patient-specific clinical information using a trained model (Yu: ¶60: “In one embodiment, the functional image data, clinical information, dose, and/or other data of relevant feature vectors is input into the model or models”; Yu: ¶35: “In one embodiment, the model is a machine-learned model”) for the purpose of automating information retrieval for faster processing. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu, in view of Yu, with the additional teachings of Yu in order to automatically obtain patient-specific information. The motivation in doing so would be the automation of retrieving patient information and faster processing times as patient information does not have to be manually inputted.
Regarding Claim 13, Wu, in view of Yu, teaches: the data processing apparatus according to claim 1, wherein the processing circuitry is further configured to display a visual representation of at least some of the thresholded process outputs and/or at least some of the multiply-value and/or continuously-valued process outputs (Wu: ¶30: “As indicated at step 110, the automatically segmented image(s) or other quantitative maps or data (e.g. infarct probability maps, quantified lesion volume) can be stored and/or displayed to a user indicating the location of one or more lesions identified by the trained machine learning algorithm”).
Regarding Claim 14, Wu, in view of Yu, teaches: the data processing apparatus according to claim 13, wherein the visual representation further comprises a visual representation of at least some of the multiply-value and/or continuously-valued process outputs overlaid on or otherwise combined with the visual representation of at least some of the thresholded process outputs (Wu: Figures 3A and 3B; Wu:  ¶31: “The images in FIGS. 3A and 3B depict example segmentation results of inputting CT data to a trained machine learning algorithm in accordance with some embodiments described in the present disclosure. FIG. 3A is an example of segmented CT data, which depicts a CT image having displayed thereon a region associated with a segmented region. Alternatively, the segmented CT data can include just the segmentation mask associated with lesion. FIG. 3B is an example of a lesion probability map, which depicts a probability that tissues are associated with a lesion, such as an acute infarct. In this instance, the probability map includes probability values that are overlaid on top of a CT image, such that the probability values are spatially associated with the underlying tissue regions.”).
Regarding Claim 18, Claim 18 recites a method that is implemented by the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied here. (See Wu: Figure 1 for method).
Regarding Claim 19, Wu, in view of Yu, teaches: a training apparatus comprising processing circuitry configured to: obtain training data (Wu: Figure 4: element 402: “Access Training Data”) comprising patient-specific clinical information (Yu: ¶29: “The input 18 is an interface to receive data. The data may include clinical information, such as the age, gender, family history, test results, tumor volume, or other information determined to be relevant to the treatment of a tumor.”); and train a machine learning algorithm to predict threshold values for continuously-valued outputs of a process by performing a training process using the training data, the training process comprising training the machine learning algorithm to predict threshold values based on patient-specific clinical information (Wu: ¶45: “Training a neural network (or other machine learning algorithm) may include initializing the neural network, such as by computing, estimating, or otherwise selecting initial network parameters (e.g., weights, biases, or both). Training data can then be input to the initialized neural network, generating output as segmented CT data and/or feature maps (e.g., lesion probability maps). The quality of the output data can then be evaluated, such as by passing the output data to the loss function to compute an error. The current neural network can then be updated based on the calculated error (e.g., using backpropagation methods based on the calculated error). For instance, the current neural network can be updated by updating the network parameters (e.g., weights, biases, or both) in order to minimize the loss according to the loss function. When the error has been minimized (e.g., by determining whether an error threshold or other stopping criterion has been satisfied), the current neural network and its associated network parameters represent the trained neural network.”).
Regarding Claim 20, Wu, in view of Yu, teaches: the training apparatus according to claim 19, wherein the training data further comprises ground truth threshold values and/or wherein the machine learning algorithm is trained to maximize an outcome variable which is at least partially dependent on outputs of the process (Wu: ¶45: “Training a neural network (or other machine learning algorithm) may include initializing the neural network, such as by computing, estimating, or otherwise selecting initial network parameters (e.g., weights, biases, or both). Training data can then be input to the initialized neural network, generating output as segmented CT data and/or feature maps (e.g., lesion probability maps). The quality of the output data can then be evaluated, such as by passing the output data to the loss function to compute an error. The current neural network can then be updated based on the calculated error (e.g., using backpropagation methods based on the calculated error). For instance, the current neural network can be updated by updating the network parameters (e.g., weights, biases, or both) in order to minimize the loss according to the loss function. When the error has been minimized (e.g., by determining whether an error threshold or other stopping criterion has been satisfied), the current neural network and its associated network parameters represent the trained neural network.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yu, as applied to claims above, and further in view of Menon.
Regarding Claim 6, Wu, in view of Yu, teaches: the data processing apparatus according to claim 1, but does not teach that the patient-specific clinical information comprises time since onset of stroke.
In a related art, Menon teaches that the patient-specific clinical information comprises time since onset of stroke (¶10: “In some embodiments, input factors considered by the system for assisting a physician’s decision-making regarding stroke patients include the fundamental severity of the stroke, the specific treatment received as well as determining estimates of various time components contributing to the treatment including time passage from initial symptom onset to mobility of the patient for treatment”) for the purpose of making informed diagnosis decisions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu, in view of Yu, with the above teachings of Menon in order to develop a stroke diagnosis system that incorporates the onset time of stroke. The motivation in doing so would lie in the ability to make informed treatment options for patients with strokes.

Claims 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yu, as applied to claims above, and further in view of Saltz.
Regarding Claim 12, Wu, in view of Yu, teaches: the data processing apparatus according to claim 1, but does no teach that the at least one threshold comprises a plurality of thresholds that are used to group outputs into more than one group.
In a related art, Saltz teaches that the at least one threshold comprises a plurality of thresholds that are used to group outputs into more than one group (Figure 3D: element 552; ¶218-219: “In steps 551-553, for each slide, ten patches were sampled from 10 ranges of the lymphocyte CNN’s scores… Three pathologists labeled them as lymphocyte infiltrated or not. Alternatively, the system is automated via CNN training and/or artificial intelligence modules to learn the pathologist expert analysis and implement such labeling expertise of the three pathologists. Based on the number of labeled lymphocyte/non-lymphocyte patches, each slide was categorized into 1 of 7 groups”) for the purpose of accounting for variations in the output of a CNN.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu, in view of Yu, with the above teachings of Saltz in order to have a plurality of threshold values. The motivation in doing so would lie in 
Regarding Claim 15, Wu, in view of Yu, and in further view of Saltz teaches: the data processing apparatus according to claim 1, wherein the at least one threshold value comprises multiple different threshold values (Saltz: Figure 3D: element 552; Saltz: ¶218-219: “In steps 551-553, for each slide, ten patches were sampled from 10 ranges of the lymphocyte CNN’s scores… Three pathologists labeled them as lymphocyte infiltrated or not. Alternatively, the system is automated via CNN training and/or artificial intelligence modules to learn the pathologist expert analysis and implement such labeling expertise of the three pathologists. Based on the number of labeled lymphocyte/non-lymphocyte patches, each slide was categorized into 1 of 7 groups”), and wherein the processing circuitry is further configured to display a visual representation of a plurality of regions, each region corresponding to thresholded process outputs obtained using a respective one of the multiple threshold values (Wu: Figures 3A and 3B; Wu: ¶31: “The images in FIGS. 3A and 3B depict example segmentation results of inputting CT data to a trained machine learning algorithm in accordance with some embodiments described in the present disclosure. FIG. 3A is an example of segmented CT data, which depicts a CT image having displayed thereon a region associated with a segmented region. Alternatively, the segmented CT data can include just the segmentation mask associated with lesion. FIG. 3B is an example of a lesion probability map, which depicts a probability that tissues are associated with a lesion, such as an acute infarct. In this instance, the probability map includes probability values that are overlaid on top of a CT image, such that the probability values are spatially associated with the underlying tissue regions.”).
Regarding Claim 16, Wu, in view of Yu, and in further view of Saltz further teaches: the data processing apparatus according to claim 1, wherein the processing circuitry is further configured to receive at least one user input and to adjust the determined threshold or thresholds based on the at least one user input (Saltz: ¶108: “The pathologists refine the CNN predictions for an image in step 36 by first adjusting the probability value threshold”) for the purpose of improving the accuracy of detecting regions of interest in a segmented image. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu, in view of Yu, and in further view of Saltz, with the additional teaching of Saltz in order to incorporate threshold adjustment. The motivation in doing so would lie in improving the accuracy of detecting specific regions in a segmented image.
Regarding Claim 17, Wu, in view of Yu, and in further view of Saltz, teaches: the data processing apparatus according to claim 16, wherein the at least one user input comprises at least one of: a selection of a threshold value, a movement of a slider that is representative of threshold value, a selection of at least one of a plurality of images, a selection of at least one piece of patient-specific clinical information (Saltz: ¶108: “The pathologists refine the CNN predictions for an image in step 36 by first adjusting the probability value threshold”; it should be noted here that adjusting the probability value threshold implies the selection of threshold value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668     

/VU LE/Supervisory Patent Examiner, Art Unit 2668